DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/07/2021. As directed by the amendment: claim(s) 1, 4-5,  has/have been amended; claim(s) 2-3 has/have been cancelled and new claim(s) 7-8 has/have been added. Thus, claims 1 and 4-8 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claim 1 recites the limitation “wherein the waffle blade includes a convex edge…”
Claim 1 recites the limitation “wherein the technical pattern includes bars that define quadrangle shapes…”
Claim 1 recites the limitation “wherein the quadrangle shapes are provided with concave surfaces when the waffle blade is wound into industrially produced cone shaped waffle food product.”
Claim 7 recites the limitation “wherein the bars that define the concave surfaces are concave.”
Claim 8 recites the limitation “wherein a width of the bars that define the concave surfaces is configured to receive receiving prongs of the receiving tool.”
These limitations are not disclosed in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garstang et al (US 2,358,452).
Regarding claim 5, Garstang discloses a baking mold (Fig. 1 waffle iron) for producing the waffle blade which is formable into the industrially produced cone shaped waffle food product according to claim 1, the baking mold (Fig. 1 waffle iron) comprising: 
a first baking plate (Fig. 1 #8 grill) whose baking side is provided with a technical engraving (Fig. 1 #11 grill ribs) which increases a surface area of the waffle blade in order to assure an adhesion at the first baking plate (Examiner notes that the phrase “which increases a surface area of the waffle blade in order to assure an adhesion at the first baking plate” is a statement of intended use and the structure of the device as taught by Garstang can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)
a second baking plate (Fig. 1 #12 grill) whose baking side has a surface area that is smaller than a surface area of the first baking plate, wherein the second baking plate (Fig. 1 #12 grill) is provided with a design engraving (Fig. 1 #16 removable disks) which provides the waffle blade with the design pattern (Fig. 1 #15 raised ribs), and wherein (Fig. 1 #11 grill ribs) includes engraving lines (Examiner interprets the engraving lines to be the grooves between the protrusions formed on the grill ribs.) that are configured to be engaged by receiving prongs of the receiving tool.
Regarding claim 6, Garstang teaches the baking mold as appears above (see the rejection of claim 5), and Garstang further teaches wherein the design engraving (Fig. 1 #16 removable disks) is part of a switch element (Col. 2 lines 22-27 ---“By this arrangement, where the structure is used in the upper grill, the removable disks 16 may be provided with different letters or characters as assembled to suit the whim or desire of each individual purchaser.”) which sits in a switch receiver (Fig. 2 #17 openings) of the second baking plate (Fig. 1 #12 grill).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 5,284,672) in view of DeVaul et al (US 20140050820).
Regarding claim 1, Ito discloses an industrially produced cone shaped waffle food product (Fig. 10 #14 edible container) comprising:
a waffle blade (Fig. 6 #6(7) baked sheet) including
a first side whose surface area is increased by a technical pattern (Fig. 6 shows #6 to have a side with a grid pattern) and 
a second side whose surface area is smaller than the surface area of the first side (Fig. 6 shows #7 to have a side with no pattern),
wherein the cone shaped waffle food product (Fig. 10 #14 edible container) is rolled up from the waffle blade (Fig. 9 shows the baked sheet being rolled to form the edible container shown in Fig. 10.) formed from a waffle dough and configured to receive ice cream (Abstract),
wherein the waffle blade (Fig. 6 #6(7) baked sheet) includes a convex edge (Shown in the figure below),
wherein the waffle blade (Fig. 6 #6(7) baked sheet) is wound into the industrial produced cone shaped waffle food product so that the convex edge defines an opening of the industrially produced cone shaped food product (Fig. 9 shows the baked sheet being rolled to form the edible container shown in Fig. 10.; Fig. 10 below shows the opening in the edible container.),
wherein the technical pattern includes bars that define quadrangle shapes (Fig. 6 #6 is a side with a grid pattern which forms quadrangle shapes.),
wherein the second side is free from the technical pattern (Fig. 6 shows #7 to have a side with no pattern) and provided with a design pattern, 
wherein the quadrangle shapes are provided with concave surfaces (The grid pattern is formed by the intersection of bars on the surface of the waffle and apertures are formed in the face of the waffle in between four intersecting bars of the grid pattern. Examiner considers the apertures to be concave surfaces and those concave surfaces will still be present when the waffle blade is rolled into the cone shaped food product.) when the waffle blade is wound into the industrially produced cone shaped food product ((Examiner considers the limitation “wherein the quadrangle shapes are provided with concave surfaces when the waffle blade is wound into the industrially produced cone shaped food product” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
However, Ito does not disclose wherein the design pattern is formed by the waffle dough, wherein the first side forms an inside of the industrially produced cone shaped 
Nonetheless, DeVaul teaches wherein the design pattern is formed by the waffle dough (Fig. 3 #340 embossed area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the industrially produced cone shaped waffle food product of Ito by incorporating the design pattern as taught by DeVaul for the purpose of providing an identifiable mark for brand recognition.


    PNG
    media_image1.png
    584
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    315
    media_image2.png
    Greyscale

Furthermore, Ito teaches rolling the baked sheet such that the technical pattern is on the outer layer of the edible container as shown in Fig. 10.  It would be obvious to try arranging the technical pattern inside of the cone and arranging the design pattern on the outside of the cone, since there are two choices for whichever side of the baked sheet is on the outside once the final product is formed: 
1) the technical patterned side is on the outside 
2) the design patterned side is on the outside.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first side forms an inside of the industrially produced cone shaped waffle food product and the technical pattern is arranged on the inside of the industrially produced cone shaped waffle food product, and to have the second side forms an outside of the industrially produced waffle food shaped product and the design pattern is arranged on the outside of the industrially produced cone shaped waffle food product, since there is a finite number of identified,  
Regarding claim 4, Ito in view of DeVaul teaches the industrially produced cone shaped waffle food product as appears above (see the rejection of claim 1), and DeVaul further teaches wherein the design pattern is freely arrangeable on the second side ([0065] lines 1-3 ---“In one embodiment, the edible divider 100 is further customized, such as by color, logo, flavor, patterns, coatings, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cone shaped waffle food product of Ito in view of DeVaul by incorporating the design pattern as taught by DeVaul for the purpose of providing an identifiable mark for brand recognition.
Regarding claim 7, Ito in view of DeVaul teaches the industrially produced cone shaped waffle food product as appears above (see the rejection of claim 1), and Ito further teaches wherein the bars that define the concave surfaces are concave (Fig. 2 shows protrusions in the formed waffle which forms the grid pattern and the protrusions of the grid pattern are concave.).
Regarding claim 8, Ito in view of DeVaul teaches the industrially produced cone shaped waffle food product as appears above (see the rejection of claim 3), but does not teach wherein a width of the bars that define the concave surfaces is configured to receive receiving prongs of a receiving tool.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a width of the bars that define the concave surfaces to receive receiving prongs of a receiving tool, since it has been held that discovering an optimum value of a result effective variable (width of the bars) involves only routine skill in the art. In re Boesch, 617 F2.d 272, 205 USPQ 215 (CCPA 1980)

Response to Arguments
Examiner’s note: During the interview on 12/15/2020, Applicant presented a different claim set than the claim set received on 01/07/2021. No agreement was made toward patentability.

Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not teach or suggest “wherein the technical pattern includes bars that define quadrangle shapes, wherein the quadrangle shapes are provided with concave surfaces when the waffle blade is wound into the cone shaped waffle food product.” Examiner respectfully disagrees.
Ito teaches a waffle blade comprising a side on which a grid pattern is formed. Quadrangle shapes are the same as quadrilateral shapes. The grid pattern forms . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761